                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RONALD BYRD                                       :           CIVIL ACTION
                                                   :
    v.                                             :           No. 19-504
                                                   :
 SPECIAL AGENT PATRICK                             :
 MANGOLD, et al.                                   :

                                        MEMORANDUM
 Juan R. Sánchez, C.J.                                                           October 28, 2019

         Plaintiff Ronald Byrd brings this civil rights action pursuant to 42 U.S.C. § 1983 against

Defendants Special Agent Patrick Mangold, City of Philadelphia Police Officer Gregory Gillespie,

former Philadelphia District Attorney Seth Williams, former Pennsylvania Attorney General

Kathleen Kane, the City of Philadelphia, and the Commonwealth of Pennsylvania. Byrd alleges

violations of his Fourth and Fourteenth Amendment rights arising out of his arrest and prosecution

on charges that were ultimately withdrawn. Byrd asserts constitutional claims for false arrest, false

imprisonment, and malicious prosecution. He also asserts a host of related state law claims. All

Defendants move to dismiss the Complaint for failure to state a claim pursuant to Federal Rule of

Civil Procedure 12(b)(6). The Commonwealth and former Attorney General Kane also move to

dismiss the Complaint for lack of subject matter jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(1). Because Byrd’s constitutional claims are barred by the applicable statute of

limitations, the Court will grant Defendants’ motions to dismiss as to those claims, which will be

dismissed with prejudice. Byrd’s state law claims will be dismissed without prejudice pursuant to

28 U.S.C. § 1367(c)(3). Finally, because the Commonwealth and former Attorney General Kane

are entitled to sovereign immunity, the Court will grant their motions and dismiss all claims against

them with prejudice.
BACKGROUND1

       On July 25, 2015, Defendant Special Agent Patrick Mangold applied for a search warrant

to search for firearms at a residence located at 2234 W. Ontario Street, Philadelphia (the

Residence). Compl. ¶ 14. In his sworn Affidavit of Probable Cause in support of the search warrant

(the Search Warrant Affidavit), Agent Mangold described an exchange of firearms that occurred

at the Residence on July 24, 2015. Id. He alleged that a credible and reliable source identified

Nyeem Gordon as an individual who exchanged firearms with Melanie Barbour, the alleged

girlfriend of Nyeem Gordon’s brother, Hakeem Gordon, at the Residence, where Barbour lived.

The Search Warrant Affidavit stated Barbour, on behalf of Hakeem Gordon, provided Nyeem

Gordon with a .38 caliber revolver in exchange for a .40 caliber Glock handgun, on July 24, 2015.

       Later that same day, Agent Mangold, accompanied by Philadelphia SWAT Unit Police

Officers, executed the search warrant at the Residence. Police recovered a .40 caliber Glock

handgun and other firearms from the Residence. After executing the search warrant, Agent

Mangold presented Barbour with an Instagram photograph of Byrd. Compl. ¶ 18. Barbour initially

told Agent Mangold that Byrd was not the person who gave her the .40 caliber Glock handgun. Id.

¶ 20. She later identified Byrd and signed a statement falsely implicating him in the gun exchange

after Agent Mangold threatened her with immediate arrest if she did not do so. Id. ¶¶ 19, 21–22.




1
  The following facts are taken as true from Byrd’s Complaint, whose “well-pleaded factual
allegations” the Court must accept as true, Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); the dockets
from the criminal proceedings against Byrd, matters of public record that may be considered at the
motion to dismiss stage, see Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d
1192, 1196 (3d Cir. 1993); and the affidavits of probable cause in support of the search and arrest
warrants at issue as “undisputedly authentic documents,” on which Byrd’s claims are based, which
may also be considered at the motion to dismiss stage, id. The Court may also consider exhibits
attached to Defendants’ motions to dismiss if they are referred to in the Complaint. See Pension
Ben. Guar. Corp., 998 F.2d at 1196 (holding courts may consider a defendant’s attached exhibit
to a motion to dismiss if the plaintiff’s claims are based on the document).
                                                 2
       On September 16, 2015, Agent Mangold sought a warrant for Byrd’s arrest. In the Affidavit

of Probable Cause in support of the arrest warrant (the Arrest Warrant Affidavit), Agent Mangold

falsely alleged that on July 25, 2015, the same reliable and credible source who provided the

information in the Search Warrant Affidavit identified Byrd as the individual who transferred the

.40 caliber Glock handgun to Barbour, identified Albert Shields as Barbour’s boyfriend, and

alleged Shields and Byrd conspired to illegally transfer firearms. Agent Mangold, through the

Philadelphia District Attorney’s Office, filed felony firearm charges against Byrd and Shields.

Barbour was neither arrested nor prosecuted.

       On September 17, 2015, Byrd was arrested and charged with three violations of the

Pennsylvania Uniform Firearms Act and criminal conspiracy. Id. ¶ 26. Byrd’s preliminary

arraignment was held on September 18, 2015. See Def. Williams’s Ex. A (municipal court docket),

ECF No. 7-1. At the arraignment, Agent Mangold requested a high bail of $750,000, which Byrd

was unable to pay. As a result, Byrd remained incarcerated while the criminal charges were

pending.

       At Byrd’s preliminary hearing, Agent Mangold and Defendant Officer Gregory Gillespie

conspired to present false testimony against Byrd. Officer Gillespie testified that on July 24, 2015,

at approximately 1:00 p.m., he personally observed Byrd exit the front passenger seat of an Audi

A8 and enter the Residence. Compl. ¶ 31. He further falsely represented that he observed Byrd

exit the Residence and re-enter the front passenger side of the Audi A8, which then drove away.

Id. Byrd alleges Agent Mangold also presented false testimony to the court by asserting Byrd was

involved in illegally transferring firearms on July 24, 2015. Id. ¶ 32.

       Byrd was subsequently held for trial on all charges, and his case was transferred to the

Court of Common Pleas. On November 5, 2015, the Commonwealth, through the Philadelphia



                                                  3
District Attorney’s Office, provided Byrd with “partial criminal discovery” pursuant to

Pennsylvania Rule of Criminal Procedure 573; however, the Search Warrant Affidavit was

“conspicuously omitted from the discovery package provided to Byrd.” Id. ¶ 35. Byrd repeatedly

requested the Search Warrant Affidavit, but it was never produced to him. Id. ¶ 36. On March 14,

2016, the Commonwealth and Philadelphia District Attorney’s Office withdrew all charges against

Byrd.

        Almost a year later, on February 6, 2017, Byrd received a copy of the Search Warrant

Affidavit from Shields, his co-defendant in the criminal case, and learned for the first time the

facts described therein. Id. ¶ 37. Byrd alleges Defendants maliciously and willfully obstructed him

from securing the Search Warrant Affidavit.

        Byrd filed this action on February 4, 2019, asserting constitutional claims for false arrest,

false imprisonment, and malicious prosecution in violation of his Fourth and Fourteenth

Amendment rights. He also alleges state tort claims for false arrest, false imprisonment, malicious

prosecution, abuse of process, assault and battery, civil conspiracy, and intentional infliction of

emotional distress. According to the Complaint, Byrd sues Agent Mangold and Officer Gillespie

in their official and individual capacities. He also asserts claims against former Attorney General

Kathleen Kane, former Philadelphia District Attorney Seth Williams, the City of Philadelphia, and

the Commonwealth of Pennsylvania.2 All Defendants have moved separately to dismiss the

Complaint. The Court heard oral argument on the motions on October 7, 2019.




2
  Although the Complaint is unclear as to whether former Attorney General Kane and former
District Attorney Williams are sued in their official or individual capacities, at oral argument, Byrd
clarified he sues these defendants only in their official capacities.


                                                  4
DISCUSSION

        To withstand dismissal under Federal Rule of Civil Procedure 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

claim is facially plausible when the facts pleaded “allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

        The statute of limitations is an affirmative defense that ordinarily should be raised in a

defendant’s answer. See Robinson v. Johnson, 313 F.3d 128, 134–35 (3d Cir. 2002). The statute

of limitations may be raised in a motion to dismiss only when “the time alleged in the statement

of a claim shows that the cause of action has not been brought within the statute of limitations.”

Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014). Unless the time bar is apparent on the face of

the complaint, it may not afford the basis for dismissal of the complaint under Rule 12(b)(6). See

id. While a court may entertain a motion to dismiss on statute of limitations grounds, it may not

allocate the burden of invoking the discovery rule in a way that is inconsistent with the rule that a

plaintiff is not required to plead, in a complaint, facts sufficient to overcome an affirmative

defense. See id. at 252.

        All Defendants move to dismiss the Complaint on the ground that Byrd’s claims are barred

by the applicable statutes of limitations. The statute of limitations for a § 1983 claim is governed

by the personal injury tort law of the state where the cause of action arose. See Kach v. Hose, 589

F.3d 626, 634 (3d Cir. 2009). “The statute of limitations for a § 1983 claim arising in Pennsylvania

is two years.” Id. The accrual date of a § 1983 cause of action, however, is a question of federal

law and is not resolved by reference to state law. See Wallace v. Kato, 549 U.S. 384, 388 (2007).




                                                   5
Accrual occurs when the plaintiff has a complete and present cause of action, “that is, when the

plaintiff can file suit and obtain relief.” Id.

        Byrd’s § 1983 claim is set forth in Count I of the Complaint. Although captioned as a claim

for “Unconstitutional Arrest and Seizure - Fourth Amendment § 1983,” this count challenges not

only Byrd’s allegedly unlawful arrest and seizure, but also his allegedly “unlawful detention and

incarceration,” and “malicious, abusive and fraudulent prosecution.” Compl. ¶¶ 44–46. The Court

therefore interprets Count I to allege Fourth and Fourteenth Amendment violations for false arrest,

false imprisonment, and malicious prosecution.

        A claim for false arrest or false imprisonment under § 1983, accrues “when a plaintiff

‘appears before the examining magistrate and is bound over for trial,’ i.e., ‘once the victim

becomes held pursuant to legal process.’” Geness v. Cox, 902 F.3d 344, 354–55 (3d Cir. 2018)

(quoting Wallace, 549 U.S. at 384, 389, 391). The Supreme Court has recognized “[o]nce an

arrestee is subject to such legal process, any detention thereafter forms damages for a malicious

prosecution claim, but not for false arrest or false imprisonment claim.” Wallace, 549 U.S. at 389.

“[T]he statute of limitations upon a § 1983 claim seeking damages for a false arrest [or false

imprisonment] in violation of the Fourth Amendment, where the arrest is followed by criminal

proceedings, begins to run at the time the claimant becomes detained pursuant to legal process.”

Id. at 397. In a claim for malicious prosecution under § 1983, however, the claim accrues once

proceedings against the criminal defendant are dismissed. See Backof v. N.J. State Police, 92 F.

App’x 852, 855 (3d Cir. 2004) (citing Smith v. Holtz, 87 F.3d 108, 110 (3d Cir. 1996)).

        Byrd’s Fourth Amendment claims for false arrest and false imprisonment accrued as soon

as Byrd was “held pursuant to legal process.” Geness, 902 F.3d at 355. According to the docket in

Byrd’s criminal case, this occurred on September 18, 2015—the date of Byrd’s preliminary



                                                  6
arraignment. See Williams’s Ex. A (Byrd’s municipal court docket), ECF No. 7-1. The statute of

limitations on the false arrest and false imprisonment claims thus expired on September 18, 2017,

well before this case was filed on February 4, 2019. Because it is clear on the face of the Complaint

Byrd’s Fourth Amendment false arrest and false imprisonment claims are time-barred, the Court

will dismiss them with prejudice.

       Byrd’s Fourth Amendment malicious prosecution claim accrued when the proceedings

against Byrd were dismissed. See Backof, 92 F. App’x at 855. The statute of limitations thus began

to run on March 14, 2016—when the charges against Byrd were withdrawn—and expired on

March 14, 2018. As a result, absent a basis to toll the statute of limitations, this claim is also time-

barred.3 Byrd argues his malicious prosecution claim is subject to tolling under either the discovery

rule or the fraudulent concealment doctrine. See, e.g., Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss

12–19, ECF No. 8.

       When, as here, a federal court borrows a state statute of limitations, state tolling principles

also apply. See Kach, 589 F.3d at 639 (“The general rule is that state tolling principles also govern

§ 1983 claims.”). Pennsylvania allows a statute of limitations to be tolled by the discovery rule

“[w]here a plaintiff could not reasonably have discovered his injury or its cause.” Knopick v.

Connelly, 639 F.3d 600, 607 (3d Cir. 2011). In applying the discovery rule, the appropriate



3
  Although it is not clear from the Complaint, it is possible Byrd asserted another Fourth
Amendment claim for his post-legal-process pretrial detention without probable cause pursuant to
Manuel v. City of Joliet, 137 S. Ct. 911, 919–20 (2017). The accrual date for this claim is unsettled,
and the Supreme Court and the Third Circuit have both declined to opine on the issue. See Manuel,
137 S. Ct. at 922; Geness, 902 F.3d at 355 n.6. Nevertheless, the two accrual dates considered
include either (1) the date one is bound over for legal process, like a claim for false arrest or false
imprisonment, or (2) the date upon dismissal of criminal charges, like a claim of malicious
prosecution. See Manuel, 137 S. Ct. 921–22; Geness, 902 F.3d at 355 n.6. At the latest, this claim
accrued at the same time as the malicious prosecution claim. Accordingly, the Court’s analysis of
the malicious prosecution claim will also decide any alleged post-legal-process pretrial detention
claim.
                                                   7
question is “whether the injured party had sufficient notice of the invasion of his legal rights to

require that he investigate and make a timely claim or risk its loss.” Zeleznik v. United States, 770

F.2d 20, 23 (3d Cir. 1985). The accrual date is not postponed until the injured party knows every

fact necessary to bring his action. See id. “Once an injured party is put on notice, the burden is

upon him to determine within the limitations period whether any party may be liable to him.” Id.

       Byrd argues he is entitled to tolling under the discovery rule because he had no reason to

investigate Defendants’ malfeasance until February 2017, when Shields provided him with the

Search Warrant Affidavit that Defendants improperly withheld. Byrd states he had no duty to

investigate until “something gives him reason to do so.” Pl.’s Br. in Opp’n to Defs.’ Mot. to

Dismiss 16, ECF No. 8. Byrd’s argument is unpersuasive. “The discovery rule does not apply,

where . . . plaintiff could reasonably have discovered” the relevant facts. Gleeson v. Prevoznik,

253 F. App’x 176, 180 (3d Cir. 2007). “There are very few facts which diligence cannot discover.”

Id. (quoting Vernau v. Vic’s Mkt., Inc., 896 F.2d 43, 46 (3d Cir. 1990)). In this case, Byrd knew

on the date the charges were withdrawn that the prosecution did not have a case. He also knew he

did not commit the crimes for which he had been arrested and prosecuted. And he had reason to

know of his injury by virtue of having spent six months in jail for crimes he did not commit.

       Byrd may not have known of the facts alleged in the Search Warrant Affidavit—that Agent

Mangold had initially identified Nyeem Gordon, not Byrd, as the person who went to the

Residence on July 24, 2015, to exchange a gun—until later. But, the Complaint makes clear Byrd

knew the Search Warrant Affidavit existed and was being withheld.4 See Compl. ¶ 36 (“Despite




4
 In fact, in his Response to the City of Philadelphia’s motion to dismiss, Byrd stated Defendants
withheld the Search Warrant Affidavit, “despite their affirmative obligation to disclose the
exculpatory information and repeated requests from Plaintiff Byrd in the underlying criminal
proceedings.” See Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss 16, ECF No. 8 (emphasis added).
                                                 8
Mr. Byrd’s repetitive requests for the [Search Warrant Affidavit], [it] was never provided by

Defendants to Mr. Byrd.”). This is sufficient to place the responsibility on Byrd to investigate and

bring a claim within two years or risk its loss. Cf. Evans v. Gloucester Twp., 124 F. Supp. 3d 340,

352 (D.N.J. 2015) (stating plaintiff may not have known every fact necessary to bring false arrest

claim but was on notice because she knew she was innocent and knew from the circumstances,

police likely lacked probable cause). If anything, the “alleged omission of the affidavit would

heighten a reasonably diligent person’s awareness of a possible cause of action.” Marsh v. Ladd,

No. 03-5977, 2004 WL 2441088, at *5 (E.D. Pa. Oct. 27, 2004).

        Also, Byrd does not allege the Arrest Warrant Affidavit was withheld. The Arrest Warrant

Affidavit explicitly references the Search Warrant Affidavit. See Pl.’s Ex. B, ECF No. 9. It is

reasonable for Byrd to have sought the Search Warrant Affidavit during criminal discovery, but

the failure to receive it does not toll his statute of limitations.

        Byrd knew on March 14, 2016, the charges against him were withdrawn and any related

injury would have been caused by Defendants. Of course, the Search Warrant Affidavit

strengthened Byrd’s claim, but it is nonetheless insufficient to toll the accrual date for the statute

of limitations period. Had Byrd acted with reasonable diligence following his release on March

14, 2016, he would have received the Search Warrant Affidavit within the applicable time period.

He was provided with the Search Warrant Affidavit on February 6, 2017, well within the two-year

statute of limitations period. The Court concludes the discovery rule does not apply in this case to

toll the accrual date of Byrd’s Fourth Amendment malicious prosecution claim. See Akinola v.

John Doe 1, 165 F. App’x 242, 244 (3d Cir. 2006) (declining to apply the discovery rule to

plaintiff’s malicious prosecution claim when plaintiff could have exercised due diligence to

discover a grand jury “no bill” giving rise to claim).



                                                    9
       Byrd’s argument for tolling based on the fraudulent concealment doctrine is similarly

unpersuasive. Fraudulent concealment tolls the statute of limitations period when a defendant,

through an independent affirmative act of concealment, “causes the plaintiff to relax [his] vigilance

or deviate from[his] right of inquiry.” Ciccarelli v. Carey Canadian Mines, Ltd., 757 F.2d 548,

556 (3d Cir. 1985). Fraudulent concealment—like fraud—must be pleaded with particularity in

the Complaint. Byrnes v. DeBolt Transfer, Inc., 741 F.2d 620, 626 (3d Cir. 1984) (“We agree, of

course, that fraud, and thus fraudulent concealment, must be pleaded with particularity.”).

       First, the Complaint includes no factual allegations suggesting Defendants actively misled

him or that he was prevented from recognizing the validity of his claim within the limitations

period. Byrd does not allege Defendants told him the Search Warrant Affidavit did not exist. He

does not allege he was actually misled into believing he did not have a cause of action. See Forbes

v. Eagleson, 228 F.3d 471, 487 (3d Cir. 2000) (stating a plaintiff alleging fraudulent concealment

must show “he actually was misled into thinking that he did not have a cause of action”).

       The Complaint’s closest allegation of fraud is Officer Gillespie’s false testimony that he

personally observed Byrd involved in the gun exchange. If Byrd did not participate in the gun

exchange (as he continually maintains his innocence), then he was on notice of the alleged false

testimony stating he did participate in the gun exchange at the time Officer Gillespie testified and

Byrd was present to hear such testimony. This allegation does not support Byrd’s claim of

fraudulent concealment. See In re Processed Egg Prods. Antitrust Litig., No. 08-2002, 2011 WL

5980001, at *15 (E.D. Pa. Nov. 30, 2011) (holding plaintiff failed to sufficiently allege fraudulent

concealment in complaint to toll statute of limitations).

       Second, because the Search Warrant Affidavit was not necessary for Byrd to be on notice

of his claim, as discussed above, the withholding of the Search Warrant Affidavit could not



                                                 10
reasonably have caused Byrd to relax his vigilance in pursuing or investigating the claims. Tolling

under the fraudulent concealment doctrine “lasts only until the plaintiff knows, or should

reasonably be expected to know, the concealed facts supporting the cause of action.” Forbes, 228

F.3d at 487 (internal quotation marks and citations omitted). At the time Officer Gillespie testified

he saw Byrd participate in the gun exchange, and Byrd knew he did not participate in the gun

exchange, Byrd was on notice of his claim. When Defendants withdrew the charges against Byrd,

he was further on notice they did not have a case against him—possibly because he did not

participate in the gun exchange. The withholding of the Search Warrant Affidavit, which Byrd

knew existed, should have heightened his awareness of the plausibility of his claim. It is

implausible to invoke fraudulent concealment for the Defendants’ failure to produce a document

that was not necessary for Byrd to be on notice of his claims under the discovery rule. The Court

concludes the statute of limitations on the malicious prosecution claim was not tolled due to

Defendants’ alleged fraudulent concealment. Therefore, because neither of the tolling doctrines

invoked by Byrd applies, Byrd’s Fourth Amendment claim for malicious prosecution is time-

barred. The Court will dismiss this claim with prejudice.

       The Court having dismissed all of Byrd’s § 1983 claims because they are time-barred, the

Court declines to exercise supplemental jurisdiction over Byrd’s remaining state law claims. See

28 U.S.C. § 1367(c)(3) (“The district courts may decline to exercise supplemental jurisdiction over

a claim under subsection (a) if the district court has dismissed all claims over which it has original

jurisdiction.”).5 The Court will dismiss Byrd’s state law claims against Defendants Agent




5
  Defendants also urge the Court to dismiss Byrd’s state law claims based on the statute of
limitations. Although the Court is not addressing the state law claims, at oral argument, Byrd
conceded his state law assault and battery claims are time-barred.


                                                 11
Mangold, Officer Gillespie, former District Attorney Williams, and the City of Philadelphia,

without prejudice.

       Although the Court will dismiss Count I with prejudice against all Defendants, the

Commonwealth and former Attorney General Kane also moved this Court to dismiss all of Byrd’s

claims against them pursuant to Federal Rule of Civil Procedure 12(b)(1). The Commonwealth

and former Attorney General Kane assert they are entitled to sovereign immunity under the

Eleventh Amendment and as a result, the Court lacks subject matter jurisdiction. At oral argument,

Byrd conceded the Commonwealth is entitled to sovereign immunity and did not oppose its

motion. See Pl.’s Resp. to Def.’s Mot. to Dismiss, ECF No. 16. The Court will dismiss all of Byrd’s

claims against the Commonwealth for lack of subject matter jurisdiction. See Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 693 n.2 (3d Cir. 1996) (“[T]he Eleventh Amendment is a jurisdictional

bar which deprives federal courts of subject matter jurisdiction.”).

       As for former Attorney General Kane, Byrd clarified he sues her only in her official

capacity. The claims against former Attorney General Kane are thus subject to dismissal on

sovereign immunity grounds like the claims against the Commonwealth. See Hafer v. Melo, 502

U.S. 21, 25 (1991) (stating immunities available to a defendant in his or her official capacity are

those the governmental entity possesses); Lavia v. Pa. Dep’t of Corr., 224 F.3d 190, 195 (3d Cir.

2000) (stating department that is part of the Commonwealth shares in Eleventh Amendment

immunity). As a result, the Court will also dismiss all of Byrd’s claims against former Attorney

General Kane because she is entitled to sovereign immunity, which deprives the Court of subject

matter jurisdiction. See Addlespurger v. Corbett, 461 F. App’x 82, 86 (3d Cir. 2012) (“Any official

capacity claim fails because the Pennsylvania Office of the Attorney General . . . share[s] in the




                                                 12
immunity conferred to the States by the Eleventh Amendment.”). In sum, all of Byrd’s claims

against the Commonwealth and former Attorney General Kane will be dismissed with prejudice.

CONCLUSION

        Because the statute of limitations bars Byrd’s § 1983 claims, the Court will grant all

Defendants’ motions as to Count I with prejudice. Because the Court declines to exercise

supplemental jurisdiction over Byrd’s remaining state law claims, the Court will deny the motions

filed by Agent Mangold, Officer Gillespie, former District Attorney Williams, and the City of

Philadelphia as to those claims. The Court will nonetheless dismiss the remaining state law claims

against those Defendants without prejudice pursuant to 28 U.S.C. § 1367(c)(3). Finally, the Court

will grant the Commonwealth and former Attorney General Kane’s motions and dismiss all of

Byrd’s claims against them with prejudice.

        Although the Court would normally give a civil rights plaintiff leave to amend his

complaint to correct any pleading deficiencies, see Phillips v. Cty. of Allegheny, 515 F.3d 224,

245–46 (3d Cir. 2008), the Court will not grant leave to amend in this case because such leave

would be futile. The Court does not find fraudulent concealment, even if properly pleaded with

particularity, applies in this case.

        An appropriate order follows.

                                                            BY THE COURT:



                                                             /s/ Juan R. Sánchez
                                                            Juan R. Sánchez, C.J.




                                               13
